DECISION
The application of the above-named defendant for a review of the sentence of 10 years imposed on March 29, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
However, this Board would recommend that the Defendant be transferred to Swan River as soon as possible, because of his age.
The sentence was reasonable considering the circumstances.
We wish to thank Pat Sherlock, Attorney from Kalispell, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson